Citation Nr: 1309873	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  11-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for bilateral leg disability, to include peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to August 1959 earning, among other things, a combat infantry badge (CIB) for his combat service in the Korean War.

This appeal is before the Board of Veterans' Appeals (Board) from May 2010 (left ankle and bilateral leg disorders) and August 2010 (pulmonary disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

When the case was before the Board in March 2012, reopening of the claim for service connection for a pulmonary disorder was granted, and that reopened claim and the left ankle and bilateral leg claims were remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The left ankle and bilateral leg issues are addressed in the REMAND that follows the decision below.


FINDING OF FACT

A chronic pulmonary disorder was not present in service and no current pulmonary disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 1103, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice a letter sent to the Veteran in July 2010, prior to the initial adjudication of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Unfortunately, the Veteran's service treatment records are unavailable due to a fire-related incident.  Similarly, VA received notice from the Social Security Administration (SSA) that records associated with his grant of SSA disability benefits were destroyed.  Attempts to rebuild the record from other sources were unsuccessful.  The Board finds any further attempts to locate the Veteran's service treatment records or rebuild SSA records would be futile.

All other private or VA medical records identified by the Veteran have been obtained, to the extent possible.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In addition, pursuant to the Board's remand directive, the Veteran was provided an a VA examination in May 2012.  The examination report is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  

Accordingly, the Board will address the merits of the claim.

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The Veteran claims he was pulled out of combat due to breathing problems and placed in an isolation ward and treated with masks for three days.  He believes his current pulmonary problems stem from his military service and environmental factors in the combat field.

Unfortunately, the Veteran's service treatment records are largely unavailable due to a fire-related incident.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, however, an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Id.  

Here, the only salvageable in-service medical record obtained is unrelated to the current claim.  His DD-214, however, confirms he received a CIB for his combat service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

In light of the circumstances of his service, the Board concedes his reported in-service breathing problems and treatment while in the combat field.  

The pertinent inquiry then is whether the Veteran's current pulmonary disorder is etiologically related to his in-service combat exposure and breathing problems.  The Board concludes it is not. 

After service, medical records do not confirm a pulmonary disorder until decades later.  Indeed, the Veteran underwent a chest X-ray examination in April 1984, nearly three decades after service, which was negative.  The Veteran denied any respiratory complaints during a general VA examination in June 1992.  The record shows that the Veteran was first treated and diagnosed with "chronic bronchitis" in 1993, 34 years after service.  He has since that time been treated for various pulmonary conditions.

His private and VA medical records through the decades following service confirm his lengthy smoking habit.  In November 1999 he was hospitalized for hemoptysis, noted to be a chronic smoker and advised to stop.  As of May 2012, the Veteran still indicated he was a current smoker.  

The Veteran was afforded a VA examination in May 2012 where the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) and chronic bronchitis.  The examiner noted the Veteran's in-service breathing trouble and isolation treatment with masks as well as a subsequent case of walking pneumonia reported by the Veteran.  The examiner also noted the Veteran's long-standing smoking habit.  With regard to etiology, the examiner opined that the Veteran's COPD with chronic bronchitis is "less likely as not" due to his military service.  The examiner explained while environmental factors could contribute to the development of COPD, smoking is "overwhelmingly" the biggest risk factor for COPD.  For these reasons, the examiner found the Veteran's diagnoses unlikely related to his military service.  

The Board finds the examiner's opinion persuasive.  It is based on a complete physical examination, consideration of the Veteran's statements and reported medical history, and a thorough review of the claims folder.  Also compelling, no medical professional has ever linked the Veteran's pulmonary disorders to any incident of his military service.  Rather, his smoking habit is noted over and over again as the principal reason for his pulmonary conditions.

The Board has carefully considered the Veteran's statements and description of in-service events, especially in light of his combat service and unavailable service treatment records.  The examiner also considered his description of in-service events, injury, and symptoms in rendering the opinion.  

In short, the evidence of record indicates the Veteran did not develop a chronic pulmonary disorder until decades after service; although he was likely exposed to environmental elements in combat, he also has a long-standing smoking habit; at least one medical professional has directly linked the Veteran's pulmonary disorder to that long-standing smoking habit (versus service); and no medical professional has ever linked any pulmonary disorder to his military service.

Accordingly, service connection is not warranted for the Veteran's pulmonary disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a pulmonary disability is denied.


REMAND

The Veteran claims he has a chronic left ankle disorder as a result of twisting his ankle and falling off of a deck in the military in approximately 1958.  He further claims he was hospitalized in Germany following this injury.  He also indicates he has had pain in both legs since this incident.

As noted above, the Veteran's service treatment records are unavailable due to a fire related incident.  The Veteran, however, served in combat during active duty as evidenced by his CIB.  In light of the circumstances of his service, the Board will concede the Veteran sustained an left ankle injury during his military service.  See Collette, 82 F.3d 389; see also 38 U.S.C.A. § 1154(b).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

After service, a 1993 X-ray study disclosed evidence of an old left ankle fracture as well as degenerative arthritis.  From the medical evidence of record, it is clear the Veteran has complained of left ankle pain and bilateral leg pain at least since the 1980s.  The Veteran has been diagnosed with chronic sprain of the lateral ligaments in the left ankle as well as arterial insufficiency in the lower extremities. 

As noted above, in light of the circumstances of his service, the Board concedes some in-service injury.  The medical evidence also indicates the Veteran clearly has current diagnoses affecting the left ankle and BLE.

With regard to etiology, however, the evidence is insufficient.  While the Veteran's complaints through the decades are evident, no medical professional has actually associated his left ankle or bilateral leg pains to any incident of his military service.  Rather, a March 1993 X-ray report notes evidence of an old left ankle fracture, but no further opinion was rendered.  In a June 1992 general VA examination the examiner noted evidence of a low back condition due to a post-service gunshot wound (GSW) to include "radiating pain to his legs."  In the same report, however, the examiner also found arterial insufficiency of the left lower extremity.

VA outpatient treatment records through 2012 indicate swelling of the legs related to high blood pressure, high salt intake, and other vascular problems.  The Veteran has a lengthy history of hypertension and coronary artery disease (CAD).  He claims that these problems and high cholesterol are service-related.  In light of the medical evidence indicating a relationship between arterial insufficiency and the BLE, the resolution of whether service connection is warranted for these heart-related diagnoses is "inextricably intertwined" with the BLE issue on appeal here.   Harris v. Derwinski, 1 Vet. App. 181 (1991).  Therefore, these matters must be developed and adjudicated by the originating agency before the Board decides the BLE claim.

VA must also take this opportunity to obtain VA outpatient treatment records from June 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake any indicated development and then adjudicate the Veteran's claims for service connection for hypertension, CAD and high cholesterol.  The Veteran must be informed of his appellate rights with respect to these new issues.

2.  Obtain all of the Veteran's medical records from the VA Medical Center that are not currently of record from June 2012 to the present. 

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all leg and left ankle disorders that have been present during the period of the claims.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner is specifically asked to consider the Veteran's description of in-service left ankle injury and in-service bilateral leg pains.  For purposes of this examination, the examiner is to presume the Veteran's statements are credible. 

With respect to each leg disorder and left ankle disorder present during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused by any incident of the Veteran's military service (e.g., the described in-service twisted ankle incident), or, in the alternative, caused or permanently worsened by another service-connected disability.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.

5.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction,  issue a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them the requisite opportunity to respond before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


